




EXHIBIT 10.2
DST SYSTEMS, INC.
EXECUTIVE SEVERANCE PLAN
(Effective as of February 25, 2014)
1.
Purpose.

The DST Systems, Inc. Executive Severance Plan (the "Plan") is a top-hat welfare
plan under the Employee Retirement Income Security Act of 1974, and is intended
to provide financial protection in the event of unexpected job loss to certain
executive employees of DST Systems, Inc. or an Affiliate of DST Systems, Inc.
who are expected to make substantial contributions to the success of the Company
and thereby provide for stability and continuity of management, and to secure
the continued services, dedication and objectivity of such employees in the
event of a Change in Control or Potential Change in Control (each as defined
below).
2.
Definitions.

As used herein, the terms identified below shall have the meanings indicated:
"Administrator" means the Committee.
"Affiliate" means any person with whom DST would be considered a single employer
under Code sections 414(b) or 414(c), provided that in applying Code section
1563(a)(1), (2), and (3), for purposes of determining a controlled group of
corporations under section 414(b), the language “at least 50 percent” shall be
used instead of “at least 80 percent” each place it appears in Code section
1563(a)(1), (2), and (3), and in applying §1.414(c)-2 for purposes of
determining trades or businesses (whether or not incorporated) that are under
common control for purposes of Code section 414(c), “at least 50 percent” is
used instead of “at least 80 percent” each place it appears in §1.414(c)-2.
"Base Compensation" means the Eligible Executive's total direct compensation
(which includes annual base salary, annual incentives and long-term incentives)
from the Company.
"Board" means the Board of Directors of DST.
"Cause" means the Company's termination of an Eligible Executive's employment
with the Company as a result of: (i) the Eligible Executive's dishonesty
involving the Company or otherwise relating to the Eligible Executive's
employment; (ii) the Eligible Executive's gross negligence or willful misconduct
in the performance of his or her duties as determined by DST's Chief Executive
Officer; (iii) the willful failure by the Eligible Executive to diligently
follow reasonable instructions of the Board or any officer to whom the Eligible
Executive reports concerning performance of the Eligible Executive's duties for
the Company or the operations or business of the Company; (iv) the Eligible
Executive's fraud or criminal activity which, in either case, is alleged to have
resulted in gain or personal enrichment of the Eligible Executive at the expense
of the Company, or which is reasonably expected to have an adverse effect on the
business, reputation or financial situation of the Company; or (v) embezzlement
or material misappropriation by the Eligible Executive.
"Change in Control" has the meaning ascribed to it in the Equity Plan.
"COBRA" means the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended.
"Code" means the Internal Revenue Code of 1986, as amended, and the regulations
and other guidance promulgated by the Treasury Department and the Internal
Revenue Service thereunder.
"Committee" means the compensation committee of the Board.
"Company" means DST and/or an Affiliate of DST.
"Constructive Termination" means the Eligible Executive's voluntary termination
of employment (e.g., resignation) with the Company as a result of:




--------------------------------------------------------------------------------




i.
a material diminution in the Eligible Executive's authority, duties or
responsibilities, or a change in the Eligible Executive’s supervisory reporting
relationship within the Company that materially and negatively alters the
Eligible Executive’s ability to perform his or her duties and responsibilities
(other than pursuant to a transfer or promotion to a position of equal or
enhanced responsibility or authority);



ii.
a change, caused by the Company, in geographic location of greater than fifty
(50) miles of the location at which the Eligible Executive primarily performs
services for the Company; or



iii.
a material reduction in the Eligible Executive's Base Compensation, exclusive of
any across the board reduction similarly affecting all or substantially all
similarly-situated employees.



Notwithstanding the foregoing, no voluntary termination by the Eligible
Executive shall constitute a "Constructive Termination" unless (x) the Eligible
Executive has given notice of the proposed termination due to Constructive
Termination, with particulars, to the Company not later than ninety (90) days
following the initial occurrence of such condition; (y) the Company has an
opportunity for 30 days after such notice within which to remedy such condition,
and fails to reasonably cure such condition; and (z) the Eligible Executive
resigns within 180 days after the initial occurrence of the condition
potentially giving rise to a Constructive Termination.
"Disability" means the Eligible Executive must, by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, be receiving or be reasonably expected to receive income replacement
benefits for a period of not less than three months under an accident and health
plan covering the Eligible Executive (or, if none, covering the Company’s
employees).
"DST" means DST Systems, Inc.
"Effective Date" means February 25, 2014.
"Eligible Executive" means a key employee of the Company who:
i.
is expressly designated as an "Eligible Executive" by the Committee for the
purposes of this Plan pursuant to resolutions duly adopted by the Committee; and



ii.
except as otherwise provided by the Committee, is not a party to an employment
agreement with the Company pursuant to which severance benefits (whether
relating to a change in control or otherwise) or payments are provided for
(other than agreements such as a stock option, restricted stock, share or unit,
performance share or unit, annual incentive, supplemental retirement, deferred
compensation or similar plan or agreement which may contain provisions operative
on the Executive's involuntary termination from the Company, a Change in Control
or termination of employment following a Change in Control); and



iii.
receives written notice of his or her status as an Eligible Executive, which
status has not been terminated by the Administrator as provided herein, and
which notice describes which benefits the Eligible Executive is eligible to
receive under this Plan. The Administrator may terminate an Eligible Executive's
right to receive severance benefits upon either or both of a Qualifying
Termination or a Qualifying CIC Termination by delivering to the Eligible
Executive, at least 90 days prior to the end of the General Term or the CIC Term
(as such terms are defined in Section 7(c) and as the case may be with respect
to eligibility for benefits under Sections 4 and 5 of this Plan), written notice
that the Eligible Executive is no longer eligible to participate in such portion
of the Plan, which notice, if timely given, will terminate the Eligible
Executive's right to receive severance benefits upon either or both of a
Qualifying Termination or a Qualifying CIC Termination at the end of the General
Term or CIC Term, respectively. Notwithstanding the foregoing, in no event may
the Administrator terminate the participation of an Eligible Executive during
the Protection Period if the Eligible Executive is eligible to receive severance
benefits upon a Qualifying CIC Termination in accordance with Section 5.



"Equity Plan" means the Company's 2005 Equity Incentive Plan (or the equity
incentive plan most recently approved by the Company's stockholders and in use
by the Company).


"ERISA" means the Employee Retirement Income Security Act of 1974, as amended.




--------------------------------------------------------------------------------




"Exchange Act" means the Securities Exchange Act of 1934, as amended.
"Minority Subsidiary" means any corporation or limited liability company of
which the Company directly or indirectly owns shares or membership interests
representing at least 20 percent but less than 50 percent of the combined voting
power of the shares of all classes or series of capital stock or membership
interests of such corporation or limited liability company which have the right
to vote generally on matters submitted to a vote of the shareholders or members
of such corporation or limited liability company.
"Person" means any individual, sole proprietorship, corporation, partnership,
joint venture, limited liability company, association, joint stock company,
trust, unincorporated organization, institution, public benefit corporation,
entity or government instrumentality, division, agency, body or department.
"Potential Change in Control" means the first occurrence of any one of the
following:
    
(i)     DST enters into an agreement, the consummation of which would result in
the occurrence of a Change in Control;
(ii)     DST or any Person publicly announces an intention to take or to
consider taking actions which, if consummated, would constitute a Change in
Control; or
(iii)     the Board adopts a resolution to the effect that a Potential Change in
Control has occurred.
"Protection Period" means (i) the period following a Change in Control until the
second anniversary of the Change in Control and (ii) the period following a
Potential Change in Control, which period ends at the earlier of the (a) date
DST makes a public announcement; (y) that it has terminated the agreement, the
consummation of which would have resulted in the occurrence of a Change in
Control; or (z) that the circumstances giving rise to a Potential Change in
Control will not result in an actual Change in Control and (b) the date the
Board declares in good faith that the circumstances giving rise to a Potential
Change in Control will not result in an actual Change in Control.
"Qualifying CIC Termination" means, the occurrence during the CIC Term (as
defined in Section 7(c)) and the Protection Period of either:
i.
an involuntary termination of an Eligible Executive's employment with the
Company without Cause and other than as a result of the Eligible Executive's
death or Disability; or

ii.
a voluntary termination of an Eligible Executive's employment by the Eligible
Executive as a result of a Constructive Termination.



Notwithstanding the foregoing, an Eligible Executive does not experience a
Qualifying CIC Termination in connection with a Qualifying Departure.
"Qualifying Departure" means an Eligible Executive's employment with the Company
is terminated solely as a result of or in connection with a sale or other
divestiture by DST of a division, subsidiary or other business segment
(including, without limitation, by sale of shares of stock or of assets) or
transfer of the Eligible Executive's employment to a Minority Subsidiary
pursuant to which the Eligible Executive's employer ceases to be the Company,
but the Eligible Executive was offered continued employment by the acquirer or
transferee employer in such sale or divesture or transfer on terms such that, if
accepted by the Eligible Executive, such continued employment (i) would not
materially diminish the Eligible Executive's authority, duties or
responsibilities immediately before the sale or divesture or transfer of
employment; (ii) would not result in the Eligible Executive working at a
location more than fifty (50) miles from Eligible Executive's current place of
employment; or (iii) would not result in a material reduction in the Eligible
Executive's Base Compensation immediately before such sale, divestiture or
transfer of employment; and (iv) would entitle, for a two-year period
immediately following such sale or divesture or transfer, the Eligible Executive
to participate in a severance plan or agreement providing substantially similar
severance rights and benefits as the Eligible Executive was eligible to receive
pursuant to this Plan.
"Qualifying Termination" means the occurrence during the General Term (as
defined in Section 7(c)) of an involuntary termination of an Eligible
Executive's employment with the Company without Cause and other than as a result
of the




--------------------------------------------------------------------------------




Eligible Executive's death or Disability. Notwithstanding the foregoing, an
Eligible Executive does not experience a Qualifying Termination in connection
with a Qualifying Departure.
"Specified Employee" means any employee of the Company that DST determines is a
Specified Employee within the meaning of Section 409A of the Code. DST shall
determine whether an employee is a Specified Employee by applying DST's
Specified Employee Identification Procedure effective January 1, 2009, and if no
longer in effect, by applying reasonable, objectively determinable
identification procedures established by the Board (or a committee thereof) from
time to time in accordance with Section 409A of the Code.
"Termination Date" means the date on which an Eligible Executive has a
"separation from service," within the meaning of Section 409A of the Code, from
the Company.
3.
Eligibility.



a)Eligible Executives. Only Eligible Executives shall be eligible to receive
benefits under this Plan. The Committee shall limit the class of persons
selected to participate in the Plan to a "select group of management or highly
compensated employees," within the meaning of Sections 201, 301 and 401 of
ERISA.


b)Qualifying Termination. Subject to the conditions described herein, including,
without limitation, the requirements of Section 6 (Code § 280G potential
carve-back) and 9(a) (Release requirements) of this Plan, the Company will pay
severance benefits pursuant to Section 4 of this Plan to an Eligible Executive
who is eligible to receive severance benefits upon a Qualifying Termination and
who incurs a Qualifying Termination; provided, however, that if an Eligible
Executive is also eligible to receive severance benefits upon a Qualifying CIC
Termination, the Eligible Executive is eligible to receive severance benefits
payable upon a Qualifying Termination only if the Qualifying Termination is not
also a Qualifying CIC Termination.


c)Qualifying CIC Termination. Subject to the conditions described herein,
including, without limitation, the requirements of Section 6 (Code § 280G
potential carve-back) and 9(a) (Release requirements) of this Plan, the Company
will pay severance benefits pursuant to Section 5 of this Plan solely to an
Eligible Executive who is eligible to receive severance benefits upon a
Qualifying CIC Termination and who incurs a Qualifying CIC Termination.


d)Non-Qualifying Termination. Notwithstanding any other provision of this Plan
to the contrary, nothing in this Plan shall be construed to require the Company
to pay any of the severance benefits under this Plan to an Eligible Executive if
the Eligible Executive terminates employment with the Company under any
circumstances that do not constitute a Qualifying Termination or a Qualifying
CIC Termination.


4.
Amount and Payment of Benefits upon a Qualifying Termination.



Subject to Sections 6 (Code § 280G potential carve-back) and 9(a) (Release
requirements) of this Plan, an Eligible Executive who incurs a Qualifying
Termination and is not eligible to receive severance benefits pursuant to
Section 5 (Qualifying CIC Termination) shall be entitled to receive the
following severance benefits described in this Section 4:
a)Payment. Unless otherwise provided herein, an Eligible Executive who incurs a
Qualifying Termination shall receive a severance payment in an amount equal to
the sum of:


i.
one (1) times the Eligible Executive's annual base salary as of the Eligible
Executive's Termination Date;



ii.
one (1) times the amount that the Eligible Executive would have received as an
annual bonus under the Equity Plan for the plan year in which the Termination
Date occurs, if an "at target" level of performance were achieved for such plan
year and the Eligible Executive had remained employed through the end of the
applicable performance year; and



iii.
one (1) times the Company-paid portion of the COBRA continuation premium cost to
cover the Eligible Executive and his or her eligible dependents, if any, for
twelve (12) months under the Company's health, vision and dental plans in effect
as of the date of the Qualifying Termination. Such amount will include the
Company-paid portion of the cost of the premiums for coverage of the Eligible
Executive's dependents if, and only to the extent that, such dependents were
enrolled in a health, vision or dental plan sponsored by the Company before the
Qualifying Termination.





--------------------------------------------------------------------------------




The severance payment pursuant to this Section 4(a) shall be paid in a single
lump-sum cash payment, less all applicable withholding taxes, within the sixty
(60)-day period following the Eligible Executive's Termination Date.
Notwithstanding any other provision of this Plan, if the Eligible Executive is a
Specified Employee on his or her Termination Date, any portion of the severance
payment under this Section 4(a) which may constitute non-exempt "nonqualified
deferred compensation" subject to Code Section 409A shall be delayed until the
earlier of (i) the first day after six-months following such Termination Date,
as determined by the Company for the avoidance of penalties and/or excise taxes
under Code Section 409A; or (ii) the date the Eligible Executive dies following
such Termination Date.
b)Additional Payment. In addition to the severance payment pursuant to Section
4(a), an Eligible Executive who incurs a Qualifying Termination shall also be
entitled to receive a pro rata portion of the annual incentive bonus that the
Eligible Executive would have received under the Equity Plan (or other annual
incentive plan then in use by the Company) for the performance year during which
his or her Termination Date occurs if the Eligible Executive had remained
employed through the end of such performance year. The amount of such pro rata
portion shall be the amount that the Eligible Executive would have received if
the Eligible Executive had remained employed through the end of the applicable
performance year, divided by three hundred sixty five (365), multiplied by the
number of days between the first day of the performance year and the Eligible
Executive's Termination Date. The severance payment eligible to be paid pursuant
to this Section 4(b), if any, shall be paid in a single lump-sum cash payment,
less all applicable withholding taxes, at the same time as the annual bonus
payments are paid to other active bonus plan participants, and in no event later
than the end of the calendar year in which the level of performance goal
achievement is determined and certified by the Committee.


c)Outplacement Services. The Company shall reimburse the Eligible Executive for
all reasonable and well-documented expenses directly relating to outplacement
counseling services obtained by the Eligible Executive during the eighteen (18)
month period following the Eligible Executive's Qualifying Termination. The
Eligible Executive may select the organization that will provide the
outplacement counseling; however, the Company's obligation to reimburse the
Eligible Executive for such expenses shall not exceed $25,000. Reimbursement
shall be made as soon as practicable after submission of appropriate expense
reports with the Company, but in no event later than the end of the Eligible
Executive's taxable year following the year in which the expense for
outplacement counseling services was incurred.


d)Equity Award Vesting. An Eligible Executive who incurs a Qualifying
Termination shall vest, if at all, in any and all previously granted stock
options, stock appreciation rights, restricted stock, restricted stock units,
performance shares, performance units, deferred cash or any other form of equity
awards issued by the Company and held by the Eligible Executive on his or her
Termination Date (collectively, "Equity Awards") in accordance with the terms
and conditions of the plan(s) and award agreements pursuant to which such Equity
Awards are governed.


5.
Amount and Payment of Benefits upon a Qualifying CIC Termination.



Subject to Sections 6 (Code § 280G potential carve-back) and 9(a) (Release
requirements) of this Plan, an Eligible Executive who incurs a Qualifying CIC
Termination and is eligible to receive the following severance benefits on
account thereof, shall be entitled to receive the severance benefits described
in this Section 5 in lieu of any severance benefits that the Eligible Executive
is eligible to receive pursuant to Section 4 of this Plan:
a)Payment. Unless otherwise provided herein, an Eligible Executive who incurs a
Qualifying CIC Termination shall receive a severance payment in an amount equal
to the sum of:


i.
two (2) times the Eligible Executive's annual base salary as of the Eligible
Executive's Termination Date;



ii.
two (2) times the amount that the Eligible Executive would have received as an
annual bonus under the Equity Plan for the plan year in which the Termination
Date occurs, if an "at target" level of performance were achieved for such plan
year and the Eligible Executive had remained employed through the end of the
applicable performance year;



iii.
two (2) times the Company-paid portion of the COBRA continuation premium cost to
cover the Eligible Executive and his or her eligible dependents, if any, for
twelve (12) months under the Company's health, vision and dental plans in effect
as of the date of the Qualifying CIC Termination. Such amount will include the
Company-paid portion of the cost of the premiums for coverage of the Eligible
Executive's dependents if, and only to the extent that, such dependents were
enrolled in a health, vision or dental plan sponsored by the Company before the
Qualifying CIC Termination; and







--------------------------------------------------------------------------------




iv.
a pro rata portion of the annual incentive bonus that the Eligible Executive
would have received under the Equity Plan (or other annual incentive plan then
in use by the Company) for the performance year during which his or her
Termination Date occurs as if the Eligible Executive had remained employed
through the end of such performance year and if an "at target" level of
performance were achieved for such performance year. The amount of such pro rata
portion shall be the amount that the Eligible Executive would have received if
the Eligible Executive had remained employed through the end of the applicable
performance year and if an "at target" level of performance were achieved for
such performance year, divided by three hundred sixty five (365), multiplied by
the number of days between the first day of the performance year and the
Eligible Executive's Termination Date.



The severance payment pursuant to this Section 5(a) shall be paid in a single
lump-sum cash payment, less all applicable withholding taxes within the sixty
(60)-day period following the Eligible Executive's Termination Date.
Notwithstanding any other provision of this Plan, if the Eligible Executive is a
Specified Employee on his or her Termination Date, any portion of the severance
payment under this Section 5(a) which may constitute non-exempt "nonqualified
deferred compensation" subject to Code Section 409A shall be delayed until the
earlier of (i) the first day after six months following such Termination Date,
as determined by the Company for the avoidance of penalties and/or excise taxes
under Code Section 409A, or (ii) the date the Eligible Executive dies following
such Termination Date.
b)Outplacement Services. The Company shall reimburse the Eligible Executive for
all reasonable and well-documented expenses directly relating to outplacement
counseling services obtained by the Eligible Executive during the eighteen (18)
month period following the Eligible Executive's Qualifying CIC Termination. The
Eligible Executive may select the organization that will provide the
outplacement counseling, however, the Company's obligation to reimburse the
Eligible Executive for such expenses shall not exceed $25,000. Reimbursement
shall be made as soon as practicable after submission of appropriate expense
reports with the Company but in no event later than the end of the Eligible
Executive's taxable year following the year in which the expense for
outplacement counseling services was incurred.


c)Equity Award Vesting. An Eligible Executive who incurs a Qualifying CIC
Termination shall vest, if at all, in any and all previously granted Equity
Awards in accordance with the terms and conditions of the plan(s) and award
agreements pursuant to which such Equity Awards are governed.


6.
IRC § 280G: Best Net Protection.



In the event that the severance payments, distributions or benefits to be made
by the Company to or for the benefit of the Eligible Executive (whether paid,
payable, distributed, distributable or provided pursuant to the terms of this
Plan, under some other plan, agreement, or arrangement, or otherwise)
("Payments") (i) constitute "parachute payments" within the meaning of Code
Section 280G and (ii) but for this Section 6 would be subject to the excise tax
imposed by Code Section 4999 (the "Excise Tax"), then the Payments to the
Eligible Executive shall be either: (a) delivered in full, or (b) delivered
after reducing the Payments $1 below the safe harbor limit (as described in Code
Section 280G(b)(2)(A)(ii)) which would result in no portion of the Payments
being subject to the Excise Tax. The choice between (a) and (b) shall depend
upon whichever of the foregoing amounts, taking into account the applicable
federal, state, and local income taxes and the Excise Tax, results in the
receipt by the Eligible Executive, on an after-tax basis, of the greater amount,
notwithstanding that all or some portion of the Payments may be taxable under
Code Section 4999. In the event that the Payments are required to be reduced by
this paragraph, any amount payable pursuant to Sections 4 or 5 shall be reduced,
first by reducing all Payments being made pursuant to Sections 4(a) through (b)
or 5(a) that do not constitute "nonqualified deferred compensation" within the
meaning of Code Section 409A (in the order designated by the Eligible
Executive), second, by reducing all Payments other than those made pursuant to
Sections 4(a) through (b) or 5(a) that do not constitute "nonqualified deferred
compensation" within the meaning of Code Section 409A (in the order designated
by the Eligible Executive), and third, reducing all Payments that constitute
"nonqualified deferred compensation" within the meaning of Code Section 409A,
with the latest of such scheduled payments being reduced first. DST's accounting
firm shall make all determinations required by this paragraph, and DST and the
Eligible Executive shall cooperate with each other and the accounting firm and
shall provide necessary information so that the accounting firm may make all
such determinations. DST shall pay all of the fees of the accounting firm for
services performed by the accounting firm as contemplated in this Section 6.
7.
Administration/Amendment/Termination.



a)Administrator. The Administrator has the sole discretionary authority to
construe and interpret this Plan and to make any and all determinations related
to administration of this Plan, including all questions of eligibility for




--------------------------------------------------------------------------------




participation and benefits, to the maximum extent permitted by law. The
decisions, actions and interpretations of the Administrator are final and
binding on all parties.


b)Amendment. The Administrator expressly reserves the right to amend this Plan,
in whole or in part, at any time and in any way it determines to be advisable;
provided that if the amendment will become effective during either the General
Term or the CIC Term (as applicable to an Eligible Executive) then in progress
(which, for this purpose, shall not include any renewal terms) and will
materially and adversely affect the rights of any Eligible Executive under the
Plan, the Company must obtain the Eligible Executive's written consent to the
amendment. Notwithstanding the foregoing, any amendment to the definition of
"Change in Control" made to the Equity Plan before a Change in Control or
Potential Change in Control has occurred will not be deemed to adversely affect
the rights of any Eligible Executives. Further, in no event shall a notification
to an Eligible Executive notifying him or her that his or her participation in
the Plan will terminate at the end of the General Term or CIC Term (as
applicable) then in progress constitute an amendment to the Plan requiring such
Eligible Executive's prior written consent.


c)Termination. An Eligible Executive's right under this Plan to receive
severance benefits upon a Qualifying Termination shall commence upon the
Effective Date and shall continue in effect through the first anniversary of the
Effective Date (the "Initial General Term"). An Eligible Executive's right under
this Plan to receive severance benefits upon a Qualifying CIC Termination shall
commence upon the Effective Date and shall continue in effect through the third
anniversary of the Effective Date (the "Initial CIC Term"). Unless terminated
prior to either the end of the Initial General Term or the Initial CIC Term,
both the Initial General Term and the Initial CIC Term shall be automatically
renewed for successive one-year periods commencing at the end of the Initial
General Term and Initial CIC Term, respectively, and on each anniversary date
thereafter. For purposes of this Plan, any reference to the "General Term" shall
include the Initial General Term and any extension thereof and any reference to
the "CIC Term" shall include the Initial CIC Term and any extension thereof.
Notwithstanding the foregoing, the Committee reserves the right to terminate
this Plan by providing written notice to each Eligible Executive at least 90
days prior to the end of the General Term or CIC Term that such term will not be
extended, and if such notice is timely given, the Plan will terminate with
respect to the General Term or CIC Term at the end of the General Term or CIC
Term, as applicable, then in effect; provided that if the CIC Term expires or is
scheduled to expire during the Protection Period, the CIC Term shall be deemed
to have been extended through, and the Plan shall continue in full force and
effect and shall not terminate or expire until the first day immediately
following the expiration of the Protection Period (as defined below). A proper
termination of this Plan automatically shall effect a termination of all the
Eligible Executives’ rights and benefits hereunder without further action or
notice; provided, however, no termination shall reduce or terminate any Eligible
Executive’s right to receive, or continue to receive, any benefits that became
payable in respect of a termination of employment that occurred prior to the
date of such termination.


8.
Claims for Benefits.



a)Initial Claims. In order to file a claim to receive benefits under the Plan,
the Eligible Executive or his or her authorized representative must submit a
written claim for benefits under the Plan within 60 days after the Eligible
Executive's termination of employment. Claims should be addressed and sent to:


Vice President of Global Human Resources (the "Claims Administrator")
DST Systems, Inc.,
333 W. 11th Street, 5th Floor,
Kansas City, MO 64105


If the Eligible Executive's claim is denied, in whole or in part, the Eligible
Executive will be furnished with written notice of the denial within 90 days
after the Claims Administrator's receipt of the Eligible Executive's written
claim, unless special circumstances require an extension of time for processing
the claim, in which case a period not to exceed 180 days will apply. If such an
extension of time is required, written notice of the extension will be furnished
to the Eligible Executive before the termination of the initial 90 day period
and will describe the special circumstances requiring the extension, and the
date on which a decision is expected to be rendered. Written notice of the
denial of the Eligible Executive's claim will contain the following information:
i.
the specific reason or reasons for the denial of the Eligible Executive's claim;



ii.
references to the specific Plan provisions on which the denial of the Eligible
Executive's claim was based;





--------------------------------------------------------------------------------




iii.
a description of any additional information or material required by the Claims
Administrator to reconsider the Eligible Executive's claim (to the extent
applicable) and an explanation of why such material or information is necessary;
and



iv.
a description of the Plan's review procedure and time limits applicable to such
procedures, including a statement of the Eligible Executive's right to bring a
civil action under Section 502(a) of ERISA following a benefit claim denial on
review.

v.



b)Appeal of Denied Claims. If the Eligible Executive's claim is denied and he or
she wishes to submit a request for a review of the denied claim, the Eligible
Executive or his or her authorized representative must follow the procedures
described below:
i.
Upon receipt of the denied claim, the Eligible Executive (or his or her
authorized representative) may file a request for review of the claim in writing
with the Claims Administrator. This request for review must be filed no later
than 60 days after the Eligible Executive has received written notification of
the denial.



ii.
The Eligible Executive has the right to submit in writing to the Claims
Administrator any comments, documents, records or other information relating to
his claim for benefits.



iii.
The Eligible Executive has the right to be provided with, upon request and free
of charge, reasonable access to and copies of all pertinent documents, records
and other information that is relevant to his claim for benefits.



iv.
The review of the denied claim will take into account all comments, documents,
records and other information that the Eligible Executive submitted relating to
his claim, without regard to whether such information was submitted or
considered in the initial denial of his claim.



c)Claims Administrator's Response to Appeal. The Claims Administrator will
provide the Eligible Executive with written notice of its decision within 60
days after the Claims Administrator's receipt of the Eligible Executive's
written claim for review. There may be special circumstances which require an
extension of this 60-day period. In any such case, the Claims Administrator will
notify the Eligible Executive in writing within the 60 day period, and the final
decision will be made no later than 120 days after the Claims Administrator's
receipt of the Eligible Executive's written claim for review. The Claims
Administrator's decision on the Eligible Executive's claim for review will be
communicated to the Eligible Executive in writing and, if denied, will clearly
state:


i.
the specific reason or reasons for the denial of the Eligible Executive's claim;



ii.
reference to the specific Plan provisions on which the denial of the Eligible
Executive's claim is based;



iii.
a statement that the Eligible Executive is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, the Plan and all documents,
records and other information relevant to his claim for benefits; and



iv.
a statement describing the Eligible Executive's right to bring an action under
Section 502(a) of ERISA.



d)Deadline to File Claim. To be considered timely under these claims procedures,
a claim must be filed under Sections 8(a) within 60 days following the Eligible
Executive's termination of employment.


e)Exhaustion of Administrative Remedies. The exhaustion of these claims
procedures is mandatory for resolving every claim and dispute arising under this
Plan. As to such claims and disputes: (i) no claimant shall be permitted to
commence any legal action to recover benefits or to enforce or clarify rights
under the Plan under Section 502 or Section 510 of ERISA or under any other
provision of law, whether or not statutory, until these claims procedures have
been exhausted in their entirety; and (ii) in any such legal action, all
explicit and all implicit determinations by the Claims Administrator (including,
but not limited to, determinations as to whether the claim, or a request for a
review of a denied claim, was timely filed) shall be afforded the maximum
deference permitted by law.


f)Deadline to File Action. No legal action to recover benefits under this Plan
or to enforce or clarify rights under the Plan under Section 502 or Section 510
of ERISA or under any other provision of law, whether or not statutory, may be
brought by any claimant on any matter pertaining to this Plan unless the legal
action is commenced in the proper forum




--------------------------------------------------------------------------------




before the earlier of: (i) 18 months after the claimant knew or reasonably
should have known of the principal facts on which the claim is based; or (ii)
six months after the claimant has exhausted the claims procedure under this
Plan. Knowledge of all facts that the claimant knew or reasonably should have
known shall be imputed to every claimant who is or claims to be a Beneficiary of
an Eligible Executive or otherwise claims to derive an entitlement by reference
to the Eligible Executive for the purpose of applying the previously-specified
periods.


g)Plan Claims Administrator Discretion; Court Review. The Claims Administrator
and all persons determining or reviewing claims have full discretion to
determine benefit claims under this Plan. Any interpretation, determination or
other action of such persons shall be subject to review only if it is arbitrary
or capricious or otherwise an abuse of discretion. Any review of a final
decision or action of the persons reviewing a claim shall be based only on such
evidence presented to or considered by such persons at the time they made the
decision that is the subject of review.


h)Arbitration. Subject to Section 8(e), any and all disputes under this Plan and
any other legal disputes between the Eligible Executive and Company arising out
of the employment relationship are subject to independent and neutral
arbitration under the terms of the Arbitration Policy currently in effect in the
Associate Handbook applicable to Company employees, unless the Eligible
Executive and the Company agree to a modification of that policy, or the
Eligible Executive properly and timely opts out under the terms of the policy.
The Associate Handbook is available on the intranet site maintained for
associate information, or can be obtained from the Human Resources Department.
The Arbitration Policy is administered by the American Arbitration Association
("AAA") and adopts the AAA's Employment Arbitration Rules, except as modified by
the Company's Arbitration Policy. The AAA's Employment Arbitration Rules are
part of AAA's Employment Arbitration Rules and Mediation procedures, which are
available at www.adr.org.


9.
Miscellaneous Provisions.



a)Release. In consideration of the covenants under this Plan and as a condition
precedent to receiving any payments under this Plan, an Eligible Executive or
the Eligible Executive's Beneficiary (as defined in paragraph (c) of this
Section 9) shall (i) execute and deliver to the Company a release of all claims
in such form as requested by the Company within twenty-two (22) days following
the Eligible Executive's Termination Date (or any such longer period if required
by applicable law and communicated to the Eligible Executive) and (ii) not
revoke the release during the seven (7) day period following the date that the
Eligible Executive executed the release. The Company shall supply a form of such
release to the Eligible Executive no later than the Termination Date. Such
release will include the restrictive covenants described in Appendix A, each of
which will apply during the Eligible Executive's employment and for a period of
time after the termination of the Eligible Executive's employment as described
therein.


b)Waiver. The failure of the Company to enforce at any time any of the
provisions of this Plan, or to require at any time performance of any of the
provisions of this Plan, shall in no way be construed to be a waiver of these
provisions, nor in any way to affect the validity of this Plan or any part
thereof, or the right of the Company thereafter to enforce every provision.


c)Benefits Not Transferable. Except as may be required by law, no benefit
eligible to be payable under this Plan to any Eligible Executive shall be
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance or charge, and any attempt to alienate, sell, transfer,
assign, pledge, encumber or charge all or any part of the benefit shall be void;
provided, however, that if a terminated Eligible Executive dies before the end
of the period over which such Eligible Executive is entitled to receive
severance benefits under this Plan, the severance benefits payable hereunder
shall be paid to the estate of such Eligible Executive or to the Person who
acquired the rights to such benefits by bequest or inheritance (the
"Beneficiary"), provided such Beneficiary satisfies the release requirements in
Section 9(a). Except as may be provided by law, no benefit shall in any manner
be subject to the debts, contracts, liabilities, engagements or torts of any
Eligible Executive, nor shall it be subject to attachment or legal process for,
or against, the Eligible Executive and the same shall not be recognized under
this Plan.


d)Successors of the Company. This Plan shall bind any successor of the Company,
its assets or its businesses (whether direct or indirect, by purchase, merger,
consolidation or otherwise), in the same manner and to the same extent that the
Company would be obligated under this Plan if no succession had taken place. In
the case of any transaction in which a successor would not by the foregoing
provision or by operation of law be bound by this Plan, the Company shall
require such successor expressly and unconditionally to assume and agree to
perform the Company’s obligations under this Plan, in the same manner and to the
same extent that the Company would be required to perform if no such succession
had taken place. The term "Company," as used in this Plan, shall mean the
Company as heretofore defined and any successor or assignee to the business or
assets which by reason hereof becomes bound by this Plan.




--------------------------------------------------------------------------------




e)No Contract of Employment. The definitions and criteria set forth herein are
solely for the purpose of defining Plan eligibility. No legal rights to
employment are created or implied by this Plan, nor are any conditions or
restrictions hereby placed on termination of employment. Unless the employee has
a written employment agreement binding on the Company that provides otherwise,
employment with the Company is employment-at-will. As such, termination of
employment may be initiated by the Eligible Executive or by the Company at any
time for any reason that is not unlawful, with or without Cause.


f)Governing Law. To the extent not pre-empted by federal law, this Plan shall be
construed, administered and governed in accordance with and governed by the laws
of the State of Missouri, without regard to any conflict of law principles.
Subject to Section 8(h), any action concerning this Plan shall be brought in a
court of competent jurisdiction in Jackson County, Missouri, and each party
consents to the venue and jurisdiction of such court.


g)Entire Plan. This Plan constitutes the Company's entire Executive Severance
Plan for the Eligible Executive and, except as provided in Section 9(h) and
Section 10 of this Plan, supersedes any and all previous representations,
understandings and plans with respect to general severance for the Eligible
Executives, and any such representations, understandings and plans with respect
to Eligible Executive severance are hereby canceled and terminated in all
respects.


h)Severability and Interpretation. Whenever possible, each provision of this
Plan and any portion hereof shall be interpreted in such a manner as to be
effective and valid under applicable law, rules and regulations. If any covenant
or other provision of this Plan (or portion thereof) shall be held to be
invalid, illegal, or incapable of being enforced, by reason of any rule of law,
rule, regulation, administrative order, judicial decision or public policy, all
other conditions and provisions of this Plan shall, nevertheless, remain in full
force and effect, and no covenant or provision shall be deemed dependent upon
any other covenant or provision (or portion) unless so expressed herein. The
parties hereto desire and consent that the court or other body making such
determination shall, to the extent necessary to avoid any unenforceability, so
reform such covenant or other provision or portion of this Plan to the minimum
extent necessary so as to render the same enforceable in accordance with the
intent herein expressed.


i)No Mitigation Required. The Eligible Executive shall not be required to
mitigate the amount provided for in Sections 4 or 5 of this Plan by seeking
other employment or otherwise, nor shall the amount of any payment or benefit
provided for in Section 4 of this Plan be reduced by any compensation earned by
the Eligible Executive as the result of employment by another employer after the
date of termination, or otherwise.


j)Validity. If any provision of this Plan is held invalid, void or
unenforceable, the same shall not affect, in any respect whatsoever, the
validity of any other provision of this Plan.


k)Captions and Titles. Captions and titles have been used in this Plan only for
convenience, and in no way define, limit or describe the meaning of this Plan or
any part thereof.


l)Section 409A Savings Clause. This Plan is intended to comply with the
provisions of Section 409A of the Code, including the exceptions for short-term
deferrals, separation pay arrangements, reimbursements and in-kind
distributions, and shall be administered and interpreted in accordance with such
intent. Without limiting the generality of the foregoing, any term or provision
that is determined by the Administrator to have an ambiguous definition shall be
interpreted, to the extent reasonable, to comply with Section 409A of the Code.
Any reference in this Plan to a “termination of employment” or similar term or
phrase shall be interpreted as a “separation from service” within the meaning of
Section 409A of the Code. Each payment under this Plan shall be treated as a
separate payment for purposes of Section 409A of the Code. In no event may an
Eligible Executive, directly or indirectly, designate the calendar year of any
payment to be made under this Plan. All reimbursements and in-kind benefits,
including any taxable health, dental and vision benefits provided under this
Plan that constitute deferred compensation within the meaning of Section 409A of
the Code shall be made or provided in accordance with the requirements of
Section 409A of the Code, including, without limitation, that (i) in no event
shall reimbursements by the Company under this Plan be made later than the end
of the calendar year next following the calendar year in which the applicable
fees and expenses were incurred, provided that the Eligible Executive shall have
submitted an invoice for such fees and expenses at least ten (10) days before
the end of the calendar year next following the calendar year in which such fees
and expenses were incurred; (ii) the amount of in-kind benefits that the Company
is obligated to pay or provide in any given calendar year (other than medical
reimbursements described in Treas. Reg. Section 1.409A-3(i)(1)(iv)(B)) shall not
affect the in-kind benefits that the Company is obligated to pay or provide in
any other calendar year; (iii) the Eligible Executive's right to have the
Company pay or provide such reimbursements and in-kind benefits may not be
liquidated or exchanged for any other benefit; and (iv) in no event shall the
Company's obligations to make such reimbursements or to provide such in-kind
benefits apply later than the end of the third year following the year in which
the Eligible Executive's Termination Date occurred.




--------------------------------------------------------------------------------




10.
No Duplication of Benefits.

Notwithstanding the foregoing, any benefits received by an Eligible Executive
pursuant to this Plan shall be in lieu of any general severance policy or other
change in control severance plan maintained by the Company except to the extent
any such substitution in severance benefits or payment timing would result in a
violation of Code Section 409A.
DST SYSTEMS, INC.
By: /s/ M. Elizabeth Sweetman
M. Elizabeth Sweetman
Vice President - Global Human Resources
Date: February 25, 2014












--------------------------------------------------------------------------------








Appendix A
Restrictive Covenants Under the DST Systems, Inc. Executive Severance Plan
Subject to the conditions and limitations of the Plan, an Eligible Executive who
experiences a Qualifying Termination or Qualifying CIC Termination shall be
entitled to receive severance benefits as set forth in Section 4 or Section 5 of
the Plan, only if the Eligible Executive executes a comprehensive release
agreement and waiver of claims against the Company, its Affiliates and certain
other released parties as set forth in the release provided by the Company. The
Eligible Executive will also be subject to the restrictive covenants set forth
below, which apply during the Eligible Executive's employment and for a period
of time thereafter (as described below and which will also be contained in the
release agreement) pursuant to the terms of Section 9(a) (Release requirements)
of the Plan. All capitalized terms used herein and not otherwise defined shall
have the definitions ascribed to them in the Plan.
A.1.    Noncompetition and Nonsolicitation
The Eligible Executive understands the global nature of the Company's businesses
and the effort the Company undertakes to develop and protect their business and
their competitive advantage. Accordingly, the Eligible Executive recognizes and
agrees that, in light of the Eligible Executive's high level of responsibility,
broad access to personnel and unique position of trust and influence with the
Company, the scope and duration of the restrictions described in the Plan are
reasonable and necessary to protect the legitimate business interests of the
Company. Notwithstanding anything in the Plan or this Appendix A to the
contrary, all severance benefits of the Eligible Executive covered under this
Plan are conditioned expressly on the Eligible Executive's compliance with each
of the restrictive covenants of this Appendix A. During the period of an
Eligible Executive's employment and for the specific period set forth in each
subsection below following the Eligible Executive's Termination Date (in each
case, the "Restricted Period"), the Eligible Executive shall not:
a)for a period of twelve (12) months after the Eligible Executive's Termination
Date in the event of a Qualifying Termination or for a period of twenty-four
(24) months after the Eligible Executive's Termination Date in the event of a
Qualifying CIC Termination, directly or indirectly become employed by, enter
into a consulting arrangement with or otherwise agree to perform services for a
Competitor operating in the Applicable Geographical Area or acquire an ownership
interest in such a Competitor, other than an equity interest in a
publicly-traded Competitor that does not exceed two percent (2%);


b)for a period of twelve (12) months after the Eligible Executive's Termination
Date in the event of a Qualifying Termination or for a period of twenty-four
(24) months after the Eligible Executive's Termination Date in the event of a
Qualifying CIC Termination, for or on behalf of the Eligible Executive’s account
or jointly with another, either directly or indirectly, on behalf of the
Eligible Executive or any individual, partnership, corporation, or other legal
entity, as principal agent, employee or otherwise, solicit, influence, entice or
induce, or attempt to solicit, influence, entice or induce any person to leave
the employ of the Company; or


c)for a period of twelve (12) months after the Eligible Executive's Termination
Date in the event of a Qualifying Termination or for a period of twenty-four
(24) months after the Eligible Executive's Termination Date in the event of a
Qualifying CIC Termination, directly or indirectly solicit any Customers or
Prospective Customers or vendors or potential vendors of the Company on behalf
of or for the benefit of a Competitor.


d)Definitions.


i."Applicable Company Entity" means DST and any DST subsidiary or Affiliate with
which the Eligible Executive worked or was involved during the course of the
Eligible Executive's employment with DST or any Affiliate thereof or about which
the Eligible Executive gained Proprietary Information during the course of the
Eligible Executive’s employment with DST.


ii."Applicable Geographic Area" means the United States as well as any other
country in which any Applicable Company Entity has, as of the Eligible
Executive's Termination Date, offices or operations involving the services of
any Applicable Company Entity or any Customers of such services.


iii."Competitor" means, unless the Chief Executive Officer of DST determines
otherwise, any Person that sells goods or services that are directly or
indirectly related to the services of any Applicable Company Entity.




--------------------------------------------------------------------------------




iv."Prospective Customer" means any Person to whom or to which any Applicable
Company Entity has made a proposal to do business; provided, however, that for
that portion of the Restricted Period that follows the period of employment,
Prospective Customers shall include only entities that were Prospective
Customers during the twelve (12) month period before the Eligible Executive’s
Termination Date.


v."Customer" means any Person that has done business with any Applicable Company
Entity; provided, however, that for that portion of the Restricted Period that
follows the period of employment, Customers shall include only entities that
were Customers during the twelve (12) month period before the Eligible
Executive’s Termination Date.


A.2.    Ownership and Confidentiality of Proprietary Information
a)Ownership of Proprietary Information. All Proprietary Information and all
files, databases, letters, memoranda, reports, records, data, sketches,
drawings, research notebooks, program listings or other written, photographic or
other material containing Proprietary Information, whether created by the
Eligible Executive or others, and whether in tangible, intangible, written or
electronic form, shall be and are the exclusive property of Company to be used
by the Eligible Executive only in the performance of the Eligible Executive's
duties for Company. All Proprietary Information and all records or copies
thereof and all tangible property of Company in the custody or possession of the
Eligible Executive shall be delivered to Company upon the earlier of (i) a
request by Company, or (ii) on the Eligible Executive's Termination Date.


a)Non-disclosure. The Eligible Executive shall not, either during or after the
Eligible Executive's employment by Company, disclose any Proprietary Information
to others outside Company, or use the same for any purpose without prior written
approval by the Chief Executive Officer of DST other than to discharge the
Eligible Executive's duties of such employment, unless and to the extent that
any Proprietary Information becomes generally known to and available for use by
the public other than as a result of the Eligible Executive's acts or omissions
or unless any Proprietary Information is required to be disclosed by valid court
order and the Eligible Executive has given Company prompt notice of the order in
advance of the disclosure.


b)Definition of Proprietary Information. All information and know how, whether
or not in writing or other tangible or electronic form, concerning the business
or financial affairs of Company, including but not limited to all (i)
inventions, discoveries, improvements and trade secrets, (ii) products and
services and all plans, service levels, specifications and concepts for products
and services, (iii) business plans, business and systems processes, methods,
techniques, specifications and formulas, (iv) research and development projects
and data, (v) financial and marketing data and information, (vi) information
about customers and prospective customers, including contractual terms, customer
specifications and the identity of and relationships with customer employees,
(vii) names and other data relating to Company employees, consultants, suppliers
and prospective employees, consultants and suppliers, (viii) computer data,
reports, computer programs, source codes, object codes, manuals, tapes,
listings, specifications, test results, programming sequences, application
programming interfaces, screen designs and formats and user interfaces,
algorithms, flow charts, program formats, user documentation and operating
processes, and (ix) trade names, copyrights and other intellectual property
rights, in each case whether developed or invented by the Eligible Executive or
others before or after the execution of this Plan and whether patentable,
copyrightable or not, shall be "Proprietary Information."


A.3.    Invention Non-Disclosure and Ownership
a)Disclosure of Developments to Company. The Eligible Executive shall make full
and prompt disclosure to Company of all inventions, designs, processes,
improvements, discoveries, methods, computer hardware and software and other
works of authorship, whether or not fully integrated, debugged or documented and
whether patentable, copyrightable or not, which are created, made, conceived or
reduced to practice by the Eligible Executive or under the Eligible Executive's
direction or jointly with others during the Eligible Executive's employment by
or performance of services for Company (whether before or after the receipt of
any payments under this Plan) and related in any way to the business of Company,
whether or not during normal working hours or on the premises of Company during
the Eligible Executive's employment by or performance of services for Company
(all of which are collectively referred to as "Developments"). All of the
Developments shall be deemed to be Proprietary Information.






--------------------------------------------------------------------------------




b)Assignment of Developments. All Developments will be the property of Company,
and to the extent necessary, the Eligible Executive hereby assigns to Company
(or any Person designated by Company) all the Eligible Executive's right, title
and interest in and to all such Developments and all related trademarks,
patents, patent applications, copyrights and copyright applications. If this
Plan shall be construed in accordance with the laws of any state which precludes
a requirement in an agreement to assign certain classes of inventions made by
the Eligible Executive ("Non-Assignable Inventions"), this paragraph shall not
apply to any Non-Assignable Invention which, pursuant to a final binding,
enforceable order of a court of competent jurisdiction, or pursuant to an
agreement of Company, falls within such classes. However, with respect to any
Non-Assignable Invention, the Eligible Executive hereby grants to Company a
worldwide, perpetual, royalty-free, non-exclusive license to make, use and
sub-license such Non-Assignable Invention, and to create derivative works
therefrom, in connection with the conduct of Company's business.


c)Further Assurances. The Eligible Executive agrees to cooperate fully with
Company, both during and after the Eligible Executive's employment with Company,
with respect to the procurement, maintenance and enforcement of trademarks,
copyrights and patents (in the United States and foreign countries) relating to
Developments. The Eligible Executive agrees to sign all papers, including,
without limitation, trademark applications, copyright applications, patent
applications, declarations, oaths, formal assignments, assignments of priority
rights and powers of attorney, which Company may deem necessary or desirable in
order to protect its rights and interests in any Development.


A.4.    Company's Right to Notify Subsequent Employers. Company may do all
necessary things, and take all necessary action, in Company's discretion, to
protect its rights under this Plan, including, without limitation, notifying any
subsequent employer, partner or business associate of the Eligible Executive of
the existence of (and furnishing to any such Person) the provisions of this
Appendix A.
A.5.    Other Agreements. The Eligible Executive hereby represents that the
Eligible Executive's employment with Company will not breach the terms of any
agreement with any previous employer or other third party including, without
limitation, any requirement to refrain from directly or indirectly competing
with the business or soliciting the customers of such previous employer or any
other party. The Eligible Executive further represents that the Eligible
Executive's performance as an employee of Company does not and will not breach
any agreement to keep in confidence proprietary information, knowledge or data
acquired by the Eligible Executive in confidence or in trust before the Eligible
Executive's employment with Company. The Eligible Executive agrees not to
disclose to Company or induce Company to use any confidential proprietary
information or material belonging to any previous employers or others.
A.6.    Remedies. If the Eligible Executive violates or threatens to violate any
provisions of Sections A.1 through A.5 of Appendix A to the Plan, the Company or
its successors in interest shall be entitled, in addition to any other remedies
that they may have, including money damages, to an injunction to be issued by a
court of competent jurisdiction restraining the Eligible Executive from
committing or continuing any violation of Sections A.1 through A.5 of Appendix A
to the Plan. If the Eligible Executive is found to have breached any provision
set forth in Sections A.1 through A.5 of Appendix A to the Plan, the time period
provided for in that provision shall be deemed tolled (i.e., it will not begin
to run) for so long as the Eligible Executive was in violation of that
provision.




--------------------------------------------------------------------------------






DST SYSTEMS, INC. EXECUTIVE SEVERANCE PLAN


ACKNOWLEDGMENT AND ACCEPTANCE OF
THE TERMS AND CONDITIONS OF THE PLAN


DST Systems, Inc. (the "Company") has established the DST Systems, Inc.
Executive Severance Plan (the "Plan"). The Plan provides severance payments and
benefits to certain eligible executives in the event of a Qualifying Termination
or Qualifying CIC Termination (as defined in the Plan). You are eligible to
participate in the Plan.


By the signatures below of the representative of the Company and the Eligible
Executive named herein, the Company and the Eligible Executive agree that the
Company hereby designates the Eligible Executive as eligible to participate in
the Plan, and the Eligible Executive hereby acknowledges and accepts such
participation, subject to the terms and conditions of the Plan, and agrees to
the terms of the Plan, which is attached hereto and made a part hereof.


Name of Eligible Executive: «FirstName» «LastName»
Date of Eligibility and Participation: «Date»


At Will Employment. Nothing in this Acknowledgment and Acceptance or in the Plan
confers upon the Eligible Executive any right to continue in employment for any
period of specific duration or interfere with or otherwise restrict in any way
the rights of the Company or of the Eligible Executive, which rights are hereby
expressly reserved by each, terminate the Eligible Executive's employment at any
time for any reason.


Amendment and Termination of Plan. The Company reserves the right, on a
case-by-case basis or on a general basis, to amend the Plan in accordance with
Section 7(b) and Section 7(c). No amendment or termination shall eliminate or
reduce any benefit with respect to any Eligible Executive who experiences a
Qualifying Termination or Qualifying CIC Termination that occurs on or before
such amendment or termination becomes effective.


Eligible Executive:
 
DST Systems, Inc.
By:________________________
 
By:____________________
Name:_____________________
 
Name:__________________
 
 
Title:___________________





Attachment:
DST Systems, Inc. Executive Severance Plan








